Smith, J.
This was a suit in chancery, instituted by Myrilla Gregg against Thomas D. Gregg and others. It is alleged in the bill that the complainant was divorced from the said Thomas D. Gregg, by a decree of the Marion Circuit Court, in 1847, and that, by the terms of the decree, she was to be paid the sum of 250 dollars per annum, for ten years only, as alimony, for the support of herself and an infant daughter, then about seven years old. The complainant states that that sum is inadequate to her support, and prays for an increased allowance.
We are of opinion that if this case is one in which the Court could, under the statute, revise or alter the decree for alimony, the bill does not show sufficient grounds for such an alteration.
The divorce was granted, upon the petition of the complainant, though for no fault of the husband, and that part of the decree specifying the sums to be paid to her as alimony was in exact conformity with her own request at the time. It further appears, that, at the time the divorce was granted, she was permitted to retain all the property she had brought to her husband, and some 300 dollars’ worth of other property, in addition to the sums decreed her as alimony, which, under all the circumstances, appear to have been liberal allowances.
L. Barbour, for the appellant.
.7. Morrison and S. Major, for the appellees.
Besides, she does not allege that Gregg has refused to make further allowances for the support of herself and child, but merely states that the further allowances made by him are small in amount, and accompanied by inadmissible conditions, without stating the amount or conditions.
We think, therefore, the demurrer to the bill was rightly sustained.
Per Curiam.
The decree is affirmed, with costs.